DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 are currently pending in the present application. Claims 1 and 13 are currently amended; claims 2-3, 5, 8-9 and 12 are previously presented; and claims 4, 6-7, 10-11 and 14-15 are original. The amendment dated May 17, 2022 has been entered into the record.
The drawings were previously objected to under 37 CFR 1.83(a) as the drawings must show every feature of the invention specified in the claims. The objections are now withdrawn as Applicant identifies the anti-reflection film 40 as a second hard coating layer (Remarks, Pages 7-8). 
 
Response to Arguments
Applicant argues that “Kuramoto, alone or in combination with Kim, fails to teach or suggest the hard coat layer contacts the polarizer. Rather, Kuramoto discloses an intervening layer between the polarizer and the hard coat layer” (Remarks, Pages 8-10).
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites Kaneiwa et al. (US 2018/0200988). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 and 04/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto (JP 2008/107432), of record, in view of Kaneiwa et al. (US 2018/0200988, hereinafter “Kaneiwa”), and in further view of Kim (US 2019/0154884), of record.
Regarding claim 1, Kumamoto discloses a polarizing plate (Figure 4; Page 4 “the polarizing plate”) comprising:
a polarizer (11; Page 4 “the polarizer”);
a hard coating layer (13; Page 4 “the hard coat layer”) formed on one surface side of the polarizer; and
an optical laminate (22, 21; Page 4 “a protective layer 22 is laminated on the other surface (the lower surface in the figure) of the polarizer 11 via an adhesive layer 21”) including a light-transmitting substrate (22; interpreted as an underlying support; Page 17 “The protective layer is preferably one that is excellent in transparency”) formed on the other surface side of the polarizer,
wherein the hard coat layer is disposed on the polarizer via an intervening layer (13 contacts 11 via 12).
                   
    PNG
    media_image1.png
    388
    460
    media_image1.png
    Greyscale

Kumamoto does not explicitly disclose the hard coating layer having a thickness of 10 μm or less.
However, Kumamoto teaches the hard coating layer having a thickness in the range of 5 to 25 μm; and the surface hardness can be further increased within this range (Page 13).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the range as disclosed by Kumamoto with the teachings of Kumamoto, wherein the hard coating layer has a thickness of 10 μm or less, for the purpose of obtaining the surface hardness of the hard coating layer as required (Kumamoto: Page 13).
Kumamoto further fails to disclose a ratio of a second heat shrinkage deformation value in a second direction of the optical laminate to a first heat shrinkage deformation value in a first direction of the optical laminate is 0.8 to 1.2 and wherein the first direction is perpendicular to the second direction.
However, Kim teaches a similar protective film for a polarizer, in which a ratio of a heat shrinkage in the MD (machine direction) to a heat shrinkage in the TD (transverse direction) (a value for a MD-direction heat shrinkage rate/a TD-direction heat shrinkage rate) is about 0.8 to about 1.3, for example, about 0.9 to about 1.1 (Paragraphs [0039], [0089]; for example TD being a first direction and MD being a second direction, or vice versa), in which samples are measured after being heated (Table 1, Paragraphs [0090]-[0091]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the substrate as disclosed by Kumamoto with the teachings of Kim, wherein a ratio of a second heat shrinkage deformation value in a second direction of the optical laminate to a first heat shrinkage deformation value in a first direction of the optical laminate is 0.8 to 1.2 and wherein the first direction is perpendicular to the second direction, for the purpose of minimizing a difference between shrinkage in the MD and shrinkage in the TD, thereby preventing the protective film for a polarizer from shrinking and being warped in a specific direction in the event where the protective film is warped due to moisture penetration (Kim: Paragraph [0039]).
Kumamoto fails to disclose that the hard coat layer contacts the polarizer.
However, Kaneiwa teaches a producing method which is generally known, wherein (1) a hard coat layer can be produced by direct coating on the polarizer; and (2) a hard coat layer can be transferred on a separate base material (Paragraph [0151]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the polarizing plate as disclosed by Kumamoto with the teachings of Kaneiwa wherein the hard coat layer contacts the polarizer, for the purpose of considering the fabrication method of a polarizing plate (Kaneiwa: Paragraph [0151]) and as conventionally known in the art.

Regarding claim 2, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 1.
Kumamoto does not disclose each of the first heat shrinkage deformation value and the second heat shrinkage deformation value is a difference between an initial length of each of the first direction and the second direction of the optical laminate and a length value as measured after exposure of the optical laminate to a condition of a temperature of 80° C. to 120° C. for 80 to 120 hours.
Kim teaches a similar protective film for a polarizer, in which each of the first heat shrinkage deformation value and the second heat shrinkage deformation value is a difference between an initial length of each of the first direction and the second direction of the optical laminate and a length value as measured after exposure of the optical laminate to a condition of a temperature of 85° C. for 250 hours (Paragraph [0089]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the substrate as disclosed by Kumamoto with the teachings of Kim, wherein each of the first heat shrinkage deformation value and the second heat shrinkage deformation value is a difference between an initial length of each of the first direction and the second direction of the optical laminate and a length value as measured after exposure of the optical laminate to a condition of a temperature of 80° C. to 120° C. for 80 to 120 hours, for the purpose of minimizing a difference between shrinkage in the MD and shrinkage in the TD, thereby preventing the protective film for a polarizer from shrinking and being warped while considering the thermal condition and optimizing the shrinkage characteristics as required (Kim: Paragraph [0039]). 

Regarding claim 3, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 1.
Kumamoto does not disclose the first direction of the optical laminate is a machine direction of the light-transmitting substrate, and
the second direction of the optical laminate is a transverse direction of the light-transmitting substrate.
However, Kim teaches a similar protective film for a polarizer, in which the first direction of the protective film for a polarizer is a MD (machine direction) of the protective film, and the second direction of the protective film for a polarizer is a TD (transverse direction) of the protective film (Paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the substrate as disclosed by Kumamoto with the teachings of Kim, wherein the first direction of the optical laminate is a machine direction of the light-transmitting substrate, and the second direction of the optical laminate is a transverse direction of the light-transmitting substrate, for the purpose of minimizing a difference between shrinkage in the MD and shrinkage in the TD, thereby preventing the protective film for a polarizer from shrinking and being warped in a specific direction in the event where the protective film is warped due to moisture penetration (Kim: Paragraph [0039]).

Regarding claim 4, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 1.
Kumamoto does not disclose the light-transmitting substrate has a thickness direction retardation (Rth) of 3,000 nm or more as measured at a wavelength of 400 nm to 800 nm.
However, Kim teaches a similar protective film for a polarizer, in which the protective film has a thickness-direction retardation (Rth) ranging from approximately 2500 nm to approximately 8000 nm.
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the substrate as disclosed by Kumamoto with the teachings of Kim, wherein the light-transmitting substrate has a thickness direction retardation (Rth) of 3,000 nm or more as measured at a wavelength of 400 nm to 800 nm, for the purpose of considering the influence of retardation and birefringence and preventing rainbow spots and further optimizing the retardation and birefringence characteristics as required (Kim: Paragraph [0045]), where Kim suggests the rainbow spots be prevented in the visible wavelengths (Kim: Paragraph [0045]) and the wavelength of 400 nm to 800 nm is the wavelength of visible light as conventionally known in the art and as described by Kumamoto (Page 15). 

Regarding claim 5, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 1.
Kumamoto does not disclose the light-transmitting substrate has a moisture permeation amount of 100 g/m2 or less as measured for 24 hours under a condition of 40° C and 100% humidity.
However, Kim teaches a similar protective film for a polarizer, in which the protective film has a moisture permeation amount of 49 g/m2  as measured for 24 hours under a condition of 40° C and 90% humidity (Paragraphs [0037] and [0088]; see Example 1 in Table 1).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the substrate as disclosed by Kumamoto with the teachings of Kim, wherein the light-transmitting substrate has a moisture permeation amount of 100 g/m2 or less as measured for 24 hours under a condition of 40° C and 100% humidity, for the purpose of suppressing warpage at high temperature and high humidity, while considering the condition of humidity or temperature and further optimizing the moisture permeation as required (Kim: Paragraphs [0026], [0039]). 

Regarding claim 6, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 1.
Kumamoto does not explicitly disclose a ratio of the thickness of the hard coating layer to the thickness of the light-transmitting substrate is 0.02 to 0.25.
However, Kumamoto teaches the thickness of the hard coating layer is in the range of 5 to 25 μm (Page 13) and the thickness of the light-transmitting substrate is in the range of 5 to 200 μm (Page 18).
Thereby, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the thickness of the hard coating layer and the thickness of the light-transmitting substrate, wherein a ratio of the thickness of the hard coating layer to the thickness of the light-transmitting substrate is 0.02 to 0.25, for example, by choosing the thickness of the hard coating layer of 10 μm and the thickness of the light-transmitting substrate of 200 μm such that the ratio is 0.05, for the purpose of obtaining the surface hardness of the hard coating layer as required (Kumamoto: Page 13), while mechanically protecting the polarizer via the light-transmitting substrate when the polarizer is exposed to high temperature and high humidity (Kumamoto: Page 18).

Regarding claim 7, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 1.
Kumamoto does not explicitly disclose the thickness of the polarizer plus the hard coating layer plus the light-transmitting substrate is 200 μm or less.
However, Kumamoto teaches the thickness of the hard coating layer is in the range of 5 to 25 μm (Page 13) and the thickness of the light-transmitting substrate is in the range of 5 to 200 μm (Page 18).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the thickness of the hard coating layer and the thickness of the light-transmitting substrate, wherein the thickness of the polarizer plus the hard coating layer plus the light-transmitting substrate is 200 μm or less, for the purpose of obtaining the surface hardness of the hard coating layer as required, while mechanically protecting the polarizer via the light-transmitting substrate when the polarizer is exposed to high temperature and high humidity (Kumamoto: Pages 13, 18).

Regarding claim 11, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 1, and Kumamoto further discloses an adhesive layer (21) disposed between the polarizer and the light-transmitting substrate and having a thickness of 0.1 μm to 5 μm (Page 21, “a thickness of 0.1 μm”).

Regarding claim 12, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 1, and Kumamoto further discloses a liquid crystal panel comprising a liquid crystal cell and the polarizing plate of claim 1 formed on at least one surface of the liquid crystal cell (Page 19, “In the liquid crystal display device of the present invention, for example, a liquid crystal cell”, Page 20 “a polarizing plate of the present invention is disposed on one side or both sides of a liquid crystal cell”).

Regarding claim 13, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 12, and Kumamoto further discloses the liquid crystal panel comprises two polarizing plates such that each of the two polarizing plates is formed on each of two surfaces of the liquid crystal cell (Page 20).
Kumamoto does not disclose the two polarizing plates are positioned such that a MD direction of the polarizer of the polarizing plate formed on one surface side of the liquid crystal cell and a MD direction of the polarizer of the polarizing plate formed on the other surface are perpendicular to each other.
However, Kim teaches the two polarizing plates are positioned such that transmission axes of the polarizers of the respective polarizing plates may be orthogonal or parallel to each other (Paragraph [0076]).
Because the MD directions of the polarizer on the surfaces of the liquid crystal cell are also positioned to be orthogonal or parallel to each other, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the two polarizing plates as disclosed by Kumamoto with the teachings of Kim, wherein the two polarizing plates are positioned such that a MD direction of the polarizer of the polarizing plate formed on one surface side of the liquid crystal cell and a MD direction of the polarizer of the polarizing plate formed on the other surface are perpendicular to each other, for the purpose of arranging the transmission axes of the polarizers of the respective polarizing plates having the MD directions thereon either orthogonal or parallel to each other (Kim: [0076]) so as to block or transmit the backlight for a display as conventionally known in the art.
 
Regarding claim 14, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 1, and Kumamoto further discloses a display device (Page 19, “LCD”) comprising the polarizing plate of claim 1.

Regarding claim 15, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 2.
Kumamoto does not disclose the first direction of the optical laminate is a machine direction of the light-transmitting substrate, and
the second direction of the optical laminate is a transverse direction of the light-transmitting substrate.
However, Kim teaches a similar protective film for a polarizer, in which the first direction of the protective film for a polarizer is a MD (machine direction) of the protective film, and the second direction of the protective film for a polarizer is a TD (transverse direction) of the protective film (Paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the substrate as disclosed by Kumamoto with the teachings of Kim, wherein the first direction of the optical laminate is a machine direction of the light-transmitting substrate, and the second direction of the optical laminate is a transverse direction of the light-transmitting substrate, for the purpose of minimizing a difference between shrinkage in the MD and shrinkage in the TD, thereby preventing the protective film for a polarizer from shrinking and being warped in a specific direction in the event where the protective film is warped due to moisture penetration (Kim: Paragraph [0039]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto in view of Kim and Kaneiwa, and in further view of Nishikawa (JP 2009/166322), of record.
Regarding claim 8, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 1, and Kumamoto further discloses the hard coating layer includes a binder resin (Page 9); and organic or inorganic fine particles dispersed in the binder resin (31 dispersed in 13; Pages 4, 13).
Kumamoto does not disclose the organic fine particles having a particle size of 0.5 μm to 10 μm, and the inorganic fine particles having a particle size of 1 nm to 500 nm.
However, Nishikawa teaches a hard coating layer includes organic and inorganic fine particles, in which the organic fine particles having a particle size of about 1 μm to 10 μm, and the inorganic fine particles having a particle size of about 10 nm to 100 nm (Page 2).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the hard coating layer as disclosed by Kumamoto with the teachings of Nishikawa, wherein the organic fine particles have a particle size of 0.5 μm to 10 μm, and the inorganic fine particles have a particle size of 1 nm to 500 nm, for the purpose of forming irregularities, thereby surface scattering performance (surface diffusion performance) of light due to the irregularities on the surface can be obtained (Nishikawa: Page 3).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto in view of Kim and Kaneiwa, and in further view of Jung et al. (KR 2015/0099470, “Jung”), of record.
Regarding claim 9, Kumamoto as modified by Kim and Kaneiwa discloses the limitations of claim 1.
However, Kumamoto does not disclose further comprising a second hard coating layer having a thickness of 1 to 100 μm formed on one surface of the light-transmitting substrate opposite side against the polarizer.
Jung teaches a high hardness plastic film for a polarizer (110 in 100; Figure 1 and Paragraph [0142]) comprises a first hard coating layer (116) and a second hard coating layer (114) formed on one surface of a light-transmitting substrate (112), in which the second hard coating layer and the second hard coating layer have a thickness of 40 μm or more (Paragraph [0090]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the hard coating layer as disclosed by Kumamoto with the teachings of Jung, to have a second hard coating layer having a thickness of 1 to 100 μm formed on one surface of the light-transmitting substrate opposite side against the polarizer, for the purpose of considering the numerical range that satisfies the thickness of the first and second coating layers for obtaining a high hardness plastic film (Jung: Paragraph [0090]).

Regarding claim 10, Kumamoto as modified by Kim, Kaneiwa and Jung discloses the limitations of claim 9, and Kumamoto further discloses a low-refractive index layer having a refractive index of 1.20 to 1.60 in the wavelength range of 380 nm to 780 nm formed on the other surface of the second hard coating layer (41; see Page 15, “380 to 780 nm … a low refractive index silicon oxide layer (refractive index: about 1.45)”) (see Jung regarding forming the second hard coating layer on the light-transmitting substrate).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                            

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871